Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered November 28, 1984, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the record reveals that his sentence—the statutory minimum—cannot be characterized as unduly harsh or excessive. We further note that the sentence imposed was that which was promised when the plea was accepted (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.